Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

     	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“ input node configured to”, “output node configured to “, “a string correlithm object engine….configured to” in claims 1-6. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See  FIGs. 1, 5 and 22, pages 27 and 58-59   , “the one or more processors 502 are configured to execute instructions to implement sensor engines 510, node engines 512, actor engines 514, and string correlithm object engine 522”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 10,019,650, Lawrence hereinafter) in view of  (“ WILEY-IEEE EBOOKS | 01-JAN-2014 | Wiley-IEEE Press 2014 (Edition: 1, Pages: 696)”, Wiley hereinafter) and Martini et al. (US 2015/0233704, Martini hereinafter).




 	 a first input node (e.g., Node 1”, FIG. 12)  configured to receive a first real-world numeric value  (e.g., “1202” FIG. 12. Also, see “320”, FIG. 3) 5comprising a first component (e.g., one of “electrical signals”, col. 11, lines53-67) and a first phase component (e.g., “value 1”, FIG. 3);
 	 a first output node (e.g., “Node 3”, FIG. 12)  configured to receive the first  component and generate a first correlithm object (e.g.,  see “200c”, FIG. 12) associated with the first  component  , wherein the first correlithm object comprises an n-bit binary string (e.g., col. 8, lines 63-67 and col. 9, line 1-8, “correlithm objects 104 may be represented using categorical binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”); 
 	a second output node  (e.g., “304B”, FIG. 12) configured to receive the first phase component and 10generate a second correlithm object  (see FIG. 200B”, FIG. 12) associated with the first phase component  , wherein the second correlithm object comprises an n-bit binary string (e.g., col. 8, lines 63-67 and col. 9, line 1-8, “correlithm objects 104 may be represented using categorical binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”); 
 	a second input node (e.g., “Node 3”, FIG. 12)  configured to receive a second real-world numeric value (e.g., “1208”, FIG. 12) comprising a second  component (e.g., another one of 
 	a third output node (e.g., “404D”, FIG. 12)  configured to receive the second amplitude component and 15generate a third correlithm object  (e.g., “200D”, FIG. 12) associated with the second  component, wherein the third correlithm object comprises an n-bit binary string(e.g., col. 8, lines 63-67 and col. 9, line 1-8, “correlithm objects 104 may be represented using categorical binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”); and 
 	a fourth output node (e.g., see FIG. 12, “304E”)  configured to receive the second phase component and generate a fourth correlithm object  (e.g., see FIG. 12“, 200E”) associated with the second phase component, wherein the fourth correlithm object comprises an n-bit binary string(e.g., col. 8, lines 63-67 and col. 9, line 1-8, “correlithm objects 104 may be represented using categorical binary strings. The number of bits used to represent the correlithm object 104 corresponds with the number of dimensions of the n-dimensional space 102 where the correlithm object 102 is located”).  

 	However, Lawrence does not teach the first real-world numeric value   5comprising a first amplitude component and a first phase component of a first frequency domain signal, the first output node configured to receive the first amplitude component; the second real-world numeric value comprising a second amplitude component  of a second frequency domain signal.


 	Martini teaches to receive a first real-world numeric value (e.g., see FIG. 8F) comprising a first amplitude component and a first phase component of a first frequency domain signal (e.g., one of “frequency domain components”) ; to receive a second real-world numeric value (e.g., see FIG. 8F) comprising a second amplitude component and a second phase component of a second frequency domain signal ( e.g., See FIG. 22-23B, para 144-150, “a time varying output signal 2200 with different amplitude characteristics”, “the modulation frequency of the output signal”, “the frequency domain signal”, “a frequency component 2301a corresponding to the amplitude transitions 2201”, “the frequency domain components”, “a frequency at which the amplitude of the frequency domain signal” for “the objects”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Lawrence and Wiley by adopting the teachings of Martini to  allow “ monitoring and tailoring delivery of objects in applications” (see Martini, para 51).





As to claim 3, Lawrence teaches   wherein the first output node: stores a table that includes a plurality of real-world numeric values, each real- world numeric value associated with a corresponding correlithm object (e.g., see FIG. 3 ) ; identifies a real-world numeric value (e.g., See FIG. 3) ;  5and outputs a correlithm object that corresponds to the identified real-world numeric value in the table (e.g., see FIGs. 3 and 12, col. 12, lines 24-67).  However, Lawrence does not teach identifies the real-world numeric value based on the first amplitude component. Wiley teaches  identifies the real-world numeric value based on the first amplitude component (e.g., see Figure 4.2 and Figure 4.3,pages 76-80). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 


As to claim 4, Lawrence teaches    wherein the second output node:  10stores a table that includes a plurality of real-world numeric values (See FIG. 3) , each real- world numeric value associated with a corresponding correlithm object (see FIG. 3); identifies a real-world numeric value based on the first phase component; and outputs a correlithm object that corresponds to the identified real-world numeric value in the table(see FIGs. 3 and 12, col. 12, lines 24-67).  
  

As to claim 5, Lawrence teaches    wherein the first input node, the first output node, and the second output node combine to form a first sensor node ( e.g., see “sensor 301”, FIG. 3)  .

As to claim 6. The system of Claim 1, wherein:  20the first correlithm object comprises a first sub-string correlithm object of a string correlithm object; and the second correlithm object comprises a first sub-string correlithm object of the string correlithm object (e.g., col. 9, lines 10-67, “a first correlithm object 104 is represented by a first 10-bit string (1001011011) and a second correlithm object 104 is represented by a second 10-bit string (1000011011). The hamming distance corresponds with the number of bits that differ between the first correlithm object 104 and the second correlithm object 104. In other words, the hamming distance between the first correlithm object 104 and the second correlithm object 104 can be computed as follows”).  

As to claim 257, Lawrence does not teach further comprising a pre-processing stage implemented by a processor and configured to transform a time domain signal into the first real-world numeric value comprising a first frequency distribution and the second real-world numeric value comprising a second frequency distribution.  However, Wiley teaches a pre-processing stage implemented by a processor and configured to transform a time domain signal into the first real-world numeric value comprising a first frequency distribution and the second real-world numeric value comprising a second frequency distribution   (e.g., see pages 72-72, “4.2.1 Fourier Transform (FT)”, “The transformations between the time and the frequency domains are based on the FT and its inverse (IFT).”, “Here, s(t), s(ω), and f are the time signal, the frequency signal, and the frequency, respectively, and j=−1. We, the physicists and engi-neers, sometimes prefer to write the transform in terms of angular frequency ω = 2πf as”, ““FT is defined for continuous time signals, and in order to go to frequency domain, the time signal must be observed from an infinite-extend time window. Under these condi-tions, the FT defined earlier yields frequency behavior of a time signal at every frequency, with zero frequency resolution”  ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lawrence by adopting the teachings of Wiley to  “ get much closer to the correct signal spectrum in the frequency domain” (see Wiley, page 80).


As to claim 308, Lawrence does not teach, wherein the pre-processing stage performs one of a Fourier transform function and an analog-ear transform function. However, Wiley teaches 


As to claim 9, see rejection of claim 1 above . 
 
As to claims 10-14, see rejection of claims 2-4 and 7-8 above.

As to claim 15, see rejection of claim1 above. Lawrence teaches further a computer program comprising executable instructions stored in a non-transitory computer readable medium such that when executed by a processor (see FIG. 5).

As to claims 16-20, see rejection of claims 2-4 and 7-8 above.


Response to Arguments

35 U.S.C. § 112(f) Interpretation of Claims 1-10:

 	“Applicant disagrees. The cited "configured to" language refers to a physical arrangement of devices (as opposed to, for example, "configurable to") and does not invoke 35 U.S.C. §112(f). Further, one of ordinary skill would recognize "a plurality of queues," "a kernel mode driver," and "a scheduler" to refer to hardware devices with sufficient structure to perform the recited functions.”

Examiner respectfully disagreed with applicant’s remark since “the cited features queues 155-157, kernel mode driver 145, and scheduler 165 of FIG. 1. See, e.g., Applicant's Specification, FIG. 1 and [0013]- [0019]  appear to be software. 

35 U.S.C. § 112(b) Rejection of Claims 1-10
In view of the amendment and applicant’s remarks,  the  review of the specification shows that the following  the one or more processors 502 are configured to execute instructions to implement sensor engines 510, node engines 512, actor engines 514, and string correlithm object engine 522 and elements in FIG. 5 , see  page 27   appear to be combination of hardware and software stated, thus   112(b)  rejection is withdrawn.

	Response to Claim Rejections under 35 U.S.C. § 103 
 	Applicant argues that:
 	“At the outset, Applicant respectfully notes that the Office Action misapplies Lawrence to reject the claims. For example, Claim I recites, in part, "a first input node configured to receive a first real-world numeric value comprising a first amplitude component and a first phase component of a first frequency domain signal" and "a second input node configured to receive a second real-world numeric value a second frequency domain signal." Claims 9 and 15 recite substantially similar elements.”
    
 	In response, Martini  et al. (US 20150233704), “ SPATIAL MODULATION OF LIGHT TO DETERMINE DIMENSIONAL CHARACTERISTICS OF OBJECTS IN A FLOW PATH” is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194